DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
ZHANG discloses a plurality of adaptive loop filter parameters of the set of adaptive loop filter parameters are signaled using a same signaling parameter for each of the plurality of filters of the adaptive parameter set. In [0145], [0202], [0231], Zhang discloses the parameters are coded with an Exponential-Golomb method with a fixed order for one filter set. In claims 1, 4 and 7, Zhang discloses the at least one coefficient parameter syntax element in a same adaptive parameter set are coded using Exponential-Golomb model with fixed order. The at least one coefficient parameter syntax element correspond to a plurality of adaptive loop filter parameters. The fixed order corresponds to the same signaling parameter. Inherently, the fixed order is signaled to the decoder. This teaching is consistent with the disclosure in [0008], [0141], claim 4 and claim 14 of the instant application, that the same signaling parameter comprises an exponential-Golomb code order.
Zhang also discloses the plurality of filters comprises all filters signaled in the adaptive parameter set. In [0074], Zhang discloses each APS contains one set of signalled ALF filters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, 14, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US 20210368171 A1).
Regarding claims 1, 11, and 21. ZHANG discloses A device for coding video data ([0002]), the device comprising: 
a memory configured to store the video data ([0213] The memory (memories) 904 may be used for storing data and code used for implementing the methods and techniques described herein); and 
one or more processors ([0213] The apparatus 900 may include one or more processors 902) configured to: 
obtain a block of video data ([0050] At decoder side, when GALF is enabled for a block, each sample R(i, j) within the block is filtered, inherently, the block data is obtained); 
obtain an adaptive parameter set ([0074] Adaptive parameter set (APS) was adopted in VTM4, inherently, APS is obtained at decoder side); 
determine a set of adaptive loop filter parameters for a plurality of filters for the block of video data based on the adaptive parameter set ([0074] Each APS contains one set of signalled ALF filters), wherein a plurality of adaptive loop filter parameters of the set of adaptive loop filter parameters are signaled using a same signaling parameter for each of the plurality of filters of the adaptive parameter set ([0145], [0202], [0231] the parameters are coded with an Exponential-Golomb method with a fixed order for one filter set; claims 1, 4 and 7, the at least one coefficient parameter syntax element in a same adaptive parameter set are coded using Exponential-Golomb model with fixed order, the at least one coefficient parameter syntax element correspond to a plurality of adaptive loop filter parameters, the fixed order corresponds to the same signaling parameter, this teaching is consistent with the disclosure in [0008], [0141], claim 4 and claim 14 of the instant application, that the same signaling parameter comprises an exponential-Golomb code order), and the plurality of filters comprises all filters signaled in the adaptive parameter set ([0074] Each APS contains one set of signalled ALF filters); and 
code the block of video data using the set of adaptive loop filter parameters (figure 1 unit ALF).

Regarding claims 2 and 12. ZHANG discloses The device according to claim 1, wherein the plurality of adaptive loop filter parameters comprises filter coefficients that are signaled using the same signaling parameter for each of the plurality of filters (claims 1, 4 and 7, coefficient parameters in a same adaptive parameter set are coded using Exponential-Golomb model with fixed order).

Regarding claims 4 and 14. ZHANG discloses The device according to claim 1, wherein the same signaling parameter comprises an exponential-Golomb code order (claims 1, 4 and 7, coefficient parameters in a same adaptive parameter set are coded using Exponential-Golomb model with fixed order).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210368171 A1) in view of ESENLIK et al. (US 20210127115 A1).
Regarding claims 3 and 13. ZHANG discloses the plurality of adaptive loop filter parameters comprises filter coefficients that are signaled using the same signaling parameter for each of the plurality of filters (claims 1, 4 and 7, coefficient parameters in a same adaptive parameter set are coded using Exponential-Golomb model with fixed order).
However, ZHANG does not explicitly disclose the plurality of adaptive loop parameters comprises filter coefficient positions that are signaled using the same signaling parameter for each of the plurality of filters.
ESENLIK discloses plurality of adaptive loop parameters comprises filter coefficient positions that are signaled for each of plurality of filters ([0305] the filter parameters include zero and non-zero filter coefficients in the support region of the adaptive filter; [0151], [0131] loop filter parameters are entropy encoded into a bitstream so that a decoder may receive and apply the same loop filter parameters for decoding; [0190] An adaptive filter may be an Adaptive Loop Filter (ALF)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of ZHANG and ESENLIK, to comprise filter coefficient positions in the plurality of adaptive loop parameters that are signaled using the same signaling parameter for each of the plurality of filters, in order to allow for flexible filter shapes (ESENLIK abstract).

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210368171 A1) in view of Zhou et al. (US 20120140815 A1).
Regarding claims 5 and 15. Zhou discloses an exponential-Golomb code order is a 0-th order ([0009] kth order exp-Golomb coding, wherein k≥0; [0025] 0-th order exp-Golomb coding is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of ZHANG and Zhou, to use the 0-th order exponential-Golomb coding, in order to code the filter parameters.

Regarding claims 6 and 16. Zhou discloses an exponential-Golomb code order is signaled ([0089] signal the order of exp-Golomb code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of ZHANG and Zhou, to signal the exponential-Golomb code order, in order to communicate the information to the decoder (Zhou [0089]).

Regarding claims 7 and 17. Zhou discloses an exponential-Golomb code order is a default value ([0025] 0-th order exp-Golomb coding is performed).
The same motivation has been stated in claim 5.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210368171 A1) in view of Zhou et al. (US 20120140815 A1) as applied to claim 7 above, and further in view of Kimura (US 20090262955 A1).
Regarding claims 8 and 18. Kimura discloses a value is determined to be a default value based on a flag ([0079] An initial value fixing flag 303 is a flag for determining whether a fixed value or the final setup value is set in “the volume initial value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of ZHANG and Zhou with the invention of Kimura, to determine the exponential-Golomb code order to be the default value based on a flag, in order to communicate the information to the decoder.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210368171 A1) in view of Zhou et al. (US 20120140815 A1) as applied to claim 7 above, and further in view of CAO et al. (US 20200236656 A1).
Regarding claims 9 and 19. CAO discloses a value is determined to be a default value based on the value not be signaled ([0104] signaling “the number of RBs used for SCI”, or “the number of RBs used in SCI” is predetermined without signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of ZHANG and Zhou with the invention of CAO, to determine the exponential-Golomb code order to be the default value based on the order not being signaled, in order to communicate the information to the decoder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488